OPINION OF THE COURT
PER CURIAM
These are appeals from two orders entered on July 14, 1981 directing the Commonwealth of Pennsylvania to fund the costs of operation for one month of the Special Master and the Hearing Master provided for in earlier orders entered in the cause. The Notice of Appeal reads:
“Commonwealth” Defendants Helen O’Bannon, Jennifer Howse, Russell Rice and George Kopchick hereby appeal from the Order of July 14,1981 regarding payments for operation of the Special Master.
Thus the Department of Public Welfare, Commonwealth of Pennsylvania, the party to which the July 14,1981 orders are directed, did not appeal, although it did appeal in No. 81-2381. Since none of the appellants listed in the above notice of appeal in these appeals is a party aggrieved by the July 14, 1981 orders the appeals shall be dismissed.